AO 9] (Rev, uw i) Criminal Complaint _

Case 2:21-mj-00203 Document 1 Filed on 02/12/21 in TXSD Page 1 of 3

 

 

 

UNITED STATES DISTRICT COURT United States Courts

 

 

 

Southern District of Te:
for the FILED
Southern District of Texas FEB 12 2021
United States of America ) Nathan Ochsner, Clerk of Court
v. }
Misty Dawn NICOL; ) Case No. C , oe [ - ov 0 3 M
Franklin Herbert ODELL; )
Suzanne Renee HINCKLEY
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ Feburary 11, 2021 on in the county of Nueces in the
__... Southern District of Texas _...» the defendant(s) violated:
Code Section Offense Description
Title 21, USC Secs. 841 (a) (1) (a) Knowingly, intentionally, and unlawfully conspire to possess and possess
“& 846 with the intent to distribute a controlled substance in Schedule Ilof the

Controlled Substance Act of 1970, to wit approximately 605.02 grams (AGW)
of methamphetamine.

This criminal complaint is based on these facts:

See Attachment "A"

of Continued on the attached sheet.

Seba XO

~—Complainant's signature

 

Sarah N. Salinas, Task Force Officer
a Printed name and title

  
 

Submitted by reliable electronic means, sworn to, signature
attested telephonically per Fed.R.Crim.P.4.1, and probable
cause found on

  

 

 

(LS Judge's signature

Jason B. Libby, U.S. Magisffate Judge: _

Printed name and ttle

City and state: _ Corpus Christi, Texas

 
 

Case 2:21-mj-00203 Document 1 Filed on 02/12/21 in TXSD Page 2 of 3

Attachment A )

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to, information relayed to me by other agents
and Officers participating in-the investigation.

FACTS/DETAILS:
Misty Dawn NICOL, Franklin Herbert ODELL, and Suzanne Renee HINCKLEY,

On February 11, 2021, the Drug Enforcement Administration (DEA) Corpus Christi Resident
Office (CCRO) HIDTA Group 2 executed a search warrant at 1146 Winnipeg Drive, Corpus
Christi, Texas 78418. The search warrant was signed on February 9, 2021 by Jason B. Libby, US
Magistrate Judge. At approximately 08:30 am, a 2013 silver Nissan Sentra approached the
target location. A white male, later identified as Franklin Herbert ODELL, exited the driver side
of vehicle and entered the target location through the garage door. ODELL opened the garage
door via garage door opener fob located in his vehicle. Agents approached the location and
entered through the open garage door to serve the search warrant.

Agents located and secured Misty Dawn NICOL in the master bedroom and ODELL in the master
bathroom attempting to destroy a bag of methamphetamine by flushing the evidence down the
toilet. A search of the target location was conducted and Agents recovered methamphetamine,
marijuana and assorted pills. A search of ODELL was conducted and agents located a hotel room
key in his pants pocket. During the interview, NICOL advised Suzanne Rene HINCKLEY stays in a
hotel with ODELL. Agents arrived at the Residency Executive Hotel Room 224 and located co- ~
conspirator HINCKLEY.

NICOL and ODELL were placed under arrest.

HINCKLEY was cooperative with Agents and was transported back to the DEA office for.
questioning.

After the target location was secured, Task Force Officer Bob LaRock and Task Force Officer
Sarah Salinas interviewed all parties involved.

NICOL, in an interview, was read her Advice of Rights in English by TFO LaRock. NICOL
acknowledged she understood her rights and agreed to provide a statement at that time.
During the interview, NICOL advised ODELL used her residence as a stash house for illegal
narcotics. NICOL stated ODELL stored the narcotics in the safe in the master bathroom.

ODELL, in an interview, was read his Advice of Rights in English by TFO LaRock. ODELL advised
he took acceptance and responsibility of all the narcotics located in the residence.

HINCKLEY, in an interview, was read her Advice of Rights in English by TFO LaRock. NICOL
acknowledged she understood her rights and agreed to provide a statement at that time.
HINCKLEY advised she assisted ODELL in the distribution of methamphetamine.

 
 

Case 2:21-mj-00203 Document 1 Filed on 02/12/21 in TXSD Page 3 of 3

Special Agent Antonio De La Cruz and Task Force Officer Allen Colston processed the suspected
methamphetamine which field tested positive for methamphetamine.

TFO LaRock spoke with AUSA Neel Kapur who accepted prosecution of NICOL, ODELL, and
HINCKLEY for knowingly, intentionally, and unlawfully conspire to possess and possess with
intent to Distribute 605.22 grams of methamphetamine (AGW). The amount of
methamphetamine infers the intent to distribute.

Respectfully submitted,

   

Sarah N. Salinas
Task Force Officer

Drug Enforcement Administration

Submitted by reliable electronic means, sworn to, signature attested telephonically per
Fed.R.Crim.P. 4.1., and probable cause found on:

on
Date: /~ chy were [ L. , 2021

City and State: Corpus Christi, Texas

     

 

( 7 aS
[bon Libby

United States Magistrate Judge

 
